STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 13, 2017
               Plaintiff-Appellee,

v                                                                    No. 332221
                                                                     Genesee Circuit Court
DERRICK LAVELLE RANDOLPH,                                            LC No. 13-032599-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and MURPHY and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right an amended judgment of sentence entered after a
resentencing hearing, raising issues related to trial that were not raised on appeal from the
original judgment of sentence. Because we are without jurisdiction to consider defendant’s
claims, we affirm.

        Defendant was convicted after a jury trial of assault with intent to do great bodily harm
less than murder (AWIGBH), MCL 750.84, felon in possession of a firearm, MCL 750.224f, and
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant was sentenced on April 29, 2014, as a fourth habitual offender, MCL 769.12, to 152
to 250 months’ imprisonment for the AWIGBH conviction, 19 to 60 months’ imprisonment for
the felon in possession of a firearm conviction, and 24 months’ imprisonment for the felony-
firearm conviction. Although an appellate attorney was appointed, defendant failed to timely
appeal his conviction or sentence.

        On December 2, 2014, defendant moved the trial court for relief from his judgment of
sentence pursuant to MCR 6.502 and MCR 6.508(D)(3), arguing that the trial court’s improper
assessment of two offense variables (OVs), rendered his sentence invalid. At a hearing on
defendant’s motion, the prosecutor argued that the trial court’s assessment of OV 4 may have
been proper, but conceded that the assessment of OV 13 was unsupported. The prosecutor also
conceded that a correction of OV 13 would result in a 16-month difference in defendant’s
sentencing guidelines range. The trial court determined that the failure of defendant’s appointed
trial counsel to raise the scoring issues at sentencing, in a motion for resentencing, or on appeal,
constituted ineffective assistance of counsel. Citing People v Kimble, 470 Mich. 305, 313-314;
684 NW2d 669 (2004) (holding that a defendant deprived of the effective assistance of counsel
at sentencing and prejudiced as a result of inaccurately scored OVs is “clearly entitled to relief

                                                -1-
under MCR 6.508(D)(3)”), the trial court concluded that defendant had thus satisfied the
requirements of good cause for delay and actual prejudice under MCR 6.508(D)(3), and granted
defendant’s motion for relief from judgment. At a February 22, 2016 resentencing hearing,
defendant was sentenced to 136 to 250 months’ imprisonment for the AWIGBH conviction, 19
to 60 months’ imprisonment for the felon in possession of a firearm conviction, and 24 months’
imprisonment for felony-firearm conviction.

        On appeal, defendant raises two issues—ineffective assistance of trial counsel and
improper admission of evidence at trial—that are not related to defendant’s resentencing and
were not raised in defendant’s motion for relief from the April 29, 2014 judgment of sentence.
In response, the prosecution argues that defendant’s appeal of right from the amended judgment
of sentence is limited to issues related to defendant’s resentencing, and defendant’s claims are
therefore not properly before this Court. We agree.

        “The question of jurisdiction is always within the scope of this Court’s review. . . .”
McIntosh v McIntosh, 282 Mich. App. 471, 483; 768 NW2d 325 (2009) (quotation marks and
citation omitted; alteration in original). “Whether this Court has jurisdiction to hear an appeal is
an issue that we review de novo.” Wardell v Hincka, 297 Mich. App. 127, 131; 822 NW2d 278
(2012).

        Defendant has provided no authority granting this Court jurisdiction to consider claims
relating to trial matters after resentencing that could have been raised in an appeal as of right
after the initial sentencing. Defendant broadly asserts that his appeal of right following
resentencing “extends to all issues as a result of the issuance of the amended judgment of
sentence,” but fails to provide any support for this assertion. “An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims.” People v Bosca, 310 Mich. App. 1, 16; 871 NW2d 307 (2015) (quotation marks and
citation omitted). We could therefore consider defendant’s jurisdictional argument abandoned,
see People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001), and simply dismiss his
appeal for lack of jurisdiction, see Chen v Wayne State Univ, 284 Mich. App. 172, 199; 771
NW2d 820 (2009). However, mindful of the prosecution’s request for clarification, we note that
we also find defendant’s argument regarding this Court’s jurisdiction legally unsound.

        A criminal defendant has the opportunity to raise any questions concerning his trial on his
first appeal as of right from his original judgment of sentence. Under MCR 7.204(2)(c), an
appeal of right in a criminal case must be taken within 42 days after entry of the judgment or
order appealed from. “When a final order is entered, a claim of appeal from that order must be
timely filed.” Surman v Surman, 277 Mich. App. 287, 294; 745 NW2d 802 (2007). “[F]ailure to
comply with the timing requirements for an appeal as of right deprives this Court of jurisdiction
to consider the appeal as of right.” Chen, 284 Mich. App. at 193; see also People v Cross, 30
Mich. App. 326, 347; 186 NW2d 398 (1971) (“It cannot be disputed that defendant has, by reason
of his failure to take a timely appeal, lost his right to an appeal as of right.”). The subsequent
entry of an amended judgment of sentence did not restart the clock or revive the appeal as of
right defendant forfeited when he failed to comply with the timing requirements. This Court’s
jurisdiction to consider defendant’s trial-related claims pursuant to an appeal as of right expired
42 days after the trial court’s entry of the original judgment of sentence.


                                                -2-
        Defendant’s appeal is, in every sense, an untimely appeal from the original judgment of
sentence. We are thus without jurisdiction to consider defendant’s claims as they are presently
before this Court.

        We note that although defendant’s failure to timely file effectively deprived this Court of
jurisdiction to consider defendant’s claims via an appeal as of right, defendant was not left
without recourse. Our court rules outline several alternative methods for seeking relief after the
time for filing an appeal of right has run. Within six months after the judgment of sentence
enters, a criminal defendant may file an application requesting leave to appeal pursuant to MCR
7.205(G), so long as he has not “previously taken an appeal from that judgment by right or leave
granted or [] sought leave to appeal that was denied,” MCR 7.205(G)(2), or file a motion to
correct an invalid sentence under MCR 6.429. Even after six months, a criminal defendant who
can show good cause for his failure to timely raise his claims and actual prejudice resulting from
irregularities supporting his claims retains the right to seek postappeal relief from his judgment
of sentence under MCR 6.508(D). These court rules provide an opportunity for a criminal
defendant to raise legitimate claims beyond the time for filing an appeal of right. But each rule
only provides an opportunity for the criminal defendant to challenge the final order he failed to
timely appeal. The rules are mere substitutes for the forfeited appeal of right, and no order
entered pursuant to these procedures revives the appeal of right defendant failed to pursue.

        Here, defendant followed the appropriate procedures for postappeal relief under MCR
6.508(D), one of the available avenues for seeking relief after the time for an appeal of right
expires. Defendant was thereby presented with an opportunity to raise any claims for relief he
was unable to raise in a timely filed claim of appeal from the original judgment of sentence.
Defendant again failed to raise the issues he now attempts to raise on appeal, arguing only that
his sentencing guidelines had been improperly assessed. The trial court granted defendant’s
motion, entering two orders—an order granting defendant’s motion for relief from judgment and
an amended judgment of sentence after a resentencing hearing—over which this Court had
jurisdiction on appeal. MCR 6.509(A); MCR 7.203(A)(1). Defendant appealed as of right the
amended judgment of sentence.

        It is undisputed that defendant had an appeal of right from the judgment of sentence
entered after his resentencing hearing. MCR 7.203(A)(1); MCR 7.202(6)(b); People v Martinez,
193 Mich. App. 377, 380-381; 485 NW2d 124 (1992). However, it is well-established that “[a]n
appeal from resentencing is limited to the resentencing proceeding.” People v Gauntlett, 152
Mich. App. 397, 400; 394 NW2d 437 (1986); see also People v Jones, 394 Mich. 434, 435-436;
231 NW2d 649 (1975). A criminal defendant cannot revive previously forfeited claims by
raising them in an unrelated appeal. See Surman, 277 Mich. App. at 294 (“A party cannot wait
until the entry of a subsequent order to untimely appeal an earlier final order”); see also People v
Kaczmarek, 464 Mich. 478, 482-483, 485; 628 NW2d 484 (2001) (explaining that the scope of a
defendant’s appeal from a resentencing following the revocation of probation is limited to those
issues the defendant could not have raised in an appeal from his initial conviction). To allow a
criminal defendant to raise matters related to trial on an appeal after resentencing would, in
effect, be granting the defendant two appeals of right to the same final determination, and render
the timing requirements of MCR 7.204(2)(c) meaningless. See People v Pickett, 391 Mich. 305,
317; 215 NW2d 695 (1974), superseded on other grounds by Constitutional Amendment as
stated in Kaczmarek, 464 Mich. at 482.
                                                -3-
        Defendant asks this Court, should it find itself without jurisdiction to consider his claims,
to consider whether prior appellate counsel’s failure to raise the trial-related matters in
defendant’s motion for relief from judgment constituted ineffective assistance of counsel.
Although defendant had an appeal as of right from the judgment of sentence entered after
resentencing, he did not have an appeal as of right from the trial court’s order granting
defendant’s motion for relief from judgment. Appeals from decisions under MCR 6.508 are only
by application for leave to appeal under MCR 7.205. MCR 6.509(A); People v Kincade, 206
Mich. App. 477, 482; 522 NW2d 880 (1994). Defendant’s ineffective assistance of counsel claim
relates to the motion for relief from judgment and not the resentencing proceeding. It is
therefore outside the scope of this Court’s review on appeal from the amended judgment of
sentence.

       Affirmed.



                                                              /s/ Kathleen Jansen
                                                              /s/ William B. Murphy
                                                              /s/ Stephen L. Borrello




                                                -4-